156 F.3d 1225
Javier Moralesv.Maurice Busbee, as an Officer of City of Camden, BruceGilbert, as an Investigator of Camden County Prosecutor'sOffcie, John Doe(s), James W. Graham, as a Detective ofTownship of Pennsauken; Javier Morales v. Maurice Busbee, asan Officer of City of Camden, Bruce Gilbert, as anInvestigator of Camden County Prosecutor's Office, JohnDoe(s); Javier Morales v. Maurice Busbee, as an Officer ofCity of Camden, Bruce Gilbert, as an Investigator of Camden
NOS. 97-5474, 97-5475
United States Court of Appeals,Third Circuit.
May 26, 1998

1
Appeal From:  D.N.J. ,No.95cv02221 ,

972 F.Supp. 254

2
Appeal Dismissed.